DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 07/15/2020 was reviewed and the listed references were noted.

Drawings
The 2 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-20 are pending.  

Computer-Readable Storage Medium
Claim 18-20 recite "A computer-readable storage medium storing instructions that when executed by a computer cause the computer to: …”.   The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010).  See MPEP 2111.01.  Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena.  See, e.g., In re Nuitjen, 500 F. 3d 1346, 1357 (Fed. Cir. 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ...  However, in the specification, Applicant explicitly recites “computer readable storage medium, which excludes transitory medium” (see Page 5, Line 29).  Accordingly, in light of Applicant’s explicit exclusion of transitory medium from its definition of computer-readable medium in Pages 5 and 11, Lines 29 and 25, respectively, Claims 18-20 are directed to statutory subject matter. 

Allowable Subject Matter
Claims 1-20 are allowed.  The following is Examiner’s stated reasons for allowance: consider independent Claim 1 (similarly, method Claim 15 and computer-readable storage medium Claim 18), Mo et al. (US 2016/0051233) discloses an ultrasound imaging method that “includes activating a transmit aperture within a multi-element transducer array, transmitting one or more ultrasonic beams along scan direction(s) that span the region of interest, for each transmit event, receiving ultrasound echoes from each element of a receive aperture, grouping the receive channel echo data into two or more sets corresponding to different receive sub-apertures, combining each sub-aperture data set to generate partially focused echo-location data for one or more reconstruction lines, and storing all the sub-aperture echo data sets during a storage period in a format that can be retrieved for later analysis. A method includes, during a post-storage period, retrieving stored sub-aperture data, combining the sub-aperture data to form one or more selected reconstruction lines, processing echo data to extract motion information from one or more sample positions along the selected reconstruction lines, and displaying an image representative of the processed motion information” (Mo, Abstract).  In addition, Mo’s method provides means for motion estimation and compensation (Mo, Paragraph [0051]).  In an analogous field of endeavor, Wang et al. (WO 2020/141127) discloses  systems and methods for visualizing microbubbles for contrast-enhanced imaging in order to produce super resolution imaging by using a B-mode processor (Wang, Paragraph [0027]).  Specifically, Wang uses multi-frame loop of conventional side-by-side contrast and tissue images, after going through certain filtrations, microbubble (Wang, Fig. 3 and 9Paragraphs [0048]-[0057]).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “a microbubble detector configured to determine positions of microbubbles in the contrast frames; a motion estimator configured to estimate a motion field based on frames of B-mode data for each of the plurality of sub-apertures; and a motion corrector configured to motion correct the positions of the microbubbles in the contrast frames based on the motion field and time delays between emissions for the sets of contrast data and the corresponding emission for B-mode data, for each of the plurality of sub- apertures, to produce motion corrected contrast frames”.  Dependent Claims 2-14, 16, 17, 19, and 20 are depending from independent Claims 1, 15, or 18, and therefore, include the above-referenced allowable subject matter.  Accordingly, Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure: Sumi et al. (US 2016/0157828) and Jean-Luc Robert (WO 2016/067253).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662